FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rights dated30June 2015 Exhibit No.2 De-listing Notificationdated30 June 2015 Exhibit No. 3 DirectorateChangedated14 July 2015 Exhibit No. 4 Disposal of Loan Portfolio dated 23 July 2015 Exhibit No. 5 Further Disposal of Loan Portfolio dated 23 July 2015 Exhibit No.1 ﻿ The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 30 June 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 30-Jun-2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FCA's Disclosure and Transparency Rules. Exhibit No.2 ﻿ 30 June 2015 DE-LISTING NOTIFICATIONS The Royal Bank of Scotland Group plc (the "Issuer") This notice relates to the following securities (the "Securities") issued by the Issuer. ISIN Code: XS0971425565 The Issuer holds 100 percent of the Securities in their own account and no Securities are held by third parties. Therefore, in the Issuer's capacity as sole security holder, we intend to file notification in accordance with Listing Rule 5.3.1 of our intention to cancel the above referenced Securities from the Official List of the FCA effective on 28 July 2015. Following such delisting the Securities will cease trading. For further information, please contact: RBS Investor Relations Matthew Richardson Head of Debt Investor Relations +44 (0) 20 7678 1800 Exhibit No.3 The Royal Bank of Scotland Group plc - Board change The Royal Bank of Scotland Group plc ("RBS") announces today that, further to its announcement on 22 June 2015, Sir Howard Davies will join the Board as a Non-executive Director with immediate effect. He will assume the role of Chairman on 1 September 2015. For further information contact: RBS Media Centre +44 Exhibit No.4 THE ROYAL BANK OF SCOTLAND GROUP ANNOUNCES LOAN PORTFOLIO DISPOSAL TO AN ENTITY FUNDED BY DEUTSCHE BANK AND FUNDS AFFILIATED WITH APOLLO GLOBAL MANAGEMENT LLC The Royal Bank of Scotland Group plc (RBS) announces today the agreement to dispose of a portfolio of loans to an entity funded by Deutsche Bank and funds affiliated with Apollo Global Management, LLC. At completion, RBS will receive cash consideration of approximately £400m at current exchange rates. Completion is expected in September 2015. The disposal proceeds will be used for general corporate purposes. This transaction, which represents RWA equivalent of £679m as at 31 December 2014, forms part of the continued reduction of assets in RBS Capital Resolution and is in line with the Bank's plan to strengthen its capital position and reduce higher risk exposures. The carrying value of the loans as at 31 December 2014 was approximately £376m. The gross assets were approximately £1.137bn and the loans generated a loss of approximately £70m in the year to 31 December 2014. The disposal of the portfolio is expected to generate a profit of approximately £24m after costs associated with the transaction. - END - For further information: Investors Media Richard O'Connor Head of Investor Relations +44 (0) RBS Press Office +44 (0) Ulster Bank Media Relations +353 (0) 1 884 7032 FORWARD LOOKING STATEMENTS This announcement contains forward looking statements with respect to the business, strategy and plans of RBS and its current goals and expectations relating to its future financial condition and performance. Statements that are not historical facts, including statements about RBS or RBS management's beliefs and expectations, are forward looking statements. By their nature, forward looking statements involve risk and uncertainty because they relate to future events and circumstances that will or may occur. RBS' actual future business, strategy, plans and/or results may differ materially from those expressed or implied in these forward looking statements as a result of a variety of factors. Please refer to the latest Annual Report on Form 20-F filed with the US Securities and Exchange Commission for a discussion of certain factors together with examples of forward looking statements. The forward looking statements contained in this announcement are made as at the date of this announcement, and RBS undertakes no obligation to update any of its forward looking statements. Exhibit No.5 THE ROYAL BANK OF SCOTLAND GROUP ANNOUNCES FURTHER LOAN PORTFOLIO DISPOSAL TO AN ENTITY AFFILIATED WITH CERBERUS CAPITAL MANAGEMENT, L.P. The Royal Bank of Scotland Group plc (RBS) announces today the agreement to dispose of a further portfolio of loans to an entity affiliated with Cerberus Capital Management, L.P. At completion, RBS will receive cash consideration of approximately £225m at current exchange rates. Completion is expected in September 2015. The disposal proceeds will be used for general corporate purposes. This transaction, which represents RWA equivalent of £436m as at 31 December 2014, forms part of the continued reduction of assets in RBS Capital Resolution and is in line with the Bank's plan to strengthen its capital position and reduce higher risk exposures. The carrying value of the loans as at 31 December 2014 was approximately £223m. The gross assets were approximately £549m and the loans generated a loss in the region of approximately £17m in the year to 31 December 2014. The disposal of the portfolio is expected to generate a profit of approximately £1m after costs associated with the transaction. - END - For further information: Investors Media Richard O'Connor Head of Investor Relations +44 (0) RBS Press Office +44 (0) Ulster Bank Media Relations +353 (0) 1 884 7032 FORWARD LOOKING STATEMENTS This announcement contains forward looking statements with respect to the business, strategy and plans of RBS and its current goals and expectations relating to its future financial condition and performance. Statements that are not historical facts, including statements about RBS or RBS management's beliefs and expectations, are forward looking statements. By their nature, forward looking statements involve risk and uncertainty because they relate to future events and circumstances that will or may occur. RBS' actual future business, strategy, plans and/or results may differ materially from those expressed or implied in these forward looking statements as a result of a variety of factors. Please refer to the latest Annual Report on Form 20-F filed with the US Securities and Exchange Commission for a discussion of certain factors together with examples of forward looking statements. The forward looking statements contained in this announcement are made as at the date of this announcement, and RBS undertakes no obligation to update any of its forward looking statements. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:31July 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
